Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims  8, 9 and 11 have been amended as follow:
8. (Currently Amended) A device according to claim 2 [[
 
9. (Currently Amended) A device according to claim 2 [[
 
11. (Currently Amended) A device according to claim 10 [[

Authorization for this examiner's amendment was given in a telephone interview with Mr. Blaine J. Zern on 6/4/2022.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the  device comprising a high temperature superconductor, HTS, circuit; wherein the HTS circuit comprises: a quenchable section comprising HTS material and connected in series to other elements of the HTS circuit, the HTS material comprising a stack of HTS tapes comprising at least one HTS tape; the device further comprising: a quenching system configured to quench the HTS material in the quenchable section; a quench protection system configured to detect conditions likely to cause a quench in the HTS circuit and, in response to detection of conditions likely to cause a quench,  when in use, the magnetic field on the or each HTS tape is substantially parallel to a a-b plane of the HTS tape, and the quenching system is configured to quench the HTS material by producing an additional magnetic field along the length of the or each HTS tape within the quenchable section, such that the additional magnetic field has a component perpendicular to the a-b plane of the HTS tape, including along with the remaining limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
June 4, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837